Wright, J.
i vendor vendee: lien' The equities of these parties and the law of the case, was correctly apprehended by the court below. Defendant is not in the position of an innocent purchaser, without notice. He is hot in the attitude of one paying his money after the making of a conveyance to a third person by his vendor, and before notice actual or constructive of such conveyance. Whether A. should convey to B. and afterwards to C.' (who parts with his money and takes his deed without notice of B.’s title), the recording of B.’s deed before that *360to C. would operate to defeat C.’s title, is a question of no little difficulty under our statute. But concede that. C. would have priority of right in the case supposed, the defendant occupies no such favorable ground in this case, for he parted with no money and took no title until long after he had full notice of plaintiff’s mortgage.
But it is said that his title relates back to the commencement of the proceedings to enforce the vendor’s lien; that this was August 5,1846, prior to the time of filing the mortgage for record; or if not the 5th, then the 7th, the date of handing the notice to the sheriff for service ; and that this was before the mortgage was filed for record or third persons had notice of its existence. Now, as already intimated, if defendant had, prior to the time of having received this constructive notice, surrendered any right, parted with his money, or exchanged his relation to the property or the parties, he might be in a position to be prejudiced, and might equitably claim priority over the mortgage lien. But when he bought and invested his money he knew the county had a mortgage dated and acknowledged before White commenced his suit, and though recorded after, it was a valid security before. In other words, he knew that, as between the parties, the filing for record was not essential to the validity of the instrument; that this filing was only necessary as to third persons having no actual notice. This notice he had, as did all other persons, long before the decree in White’s case, and long before his purchase. It is not, in principle, unlike the case of an attachment after the making of the deed by the debtor; the deed being filed for record, however, before a purchase under the judgment rendered in such attachment proceedings. And that the deed, in such a case, would have priority under our recording laws, is well settled in this State. Norton, Jewett & Busby v. Williams, 9 Iowa, 529; Bell v. Evans, 10 Id., 353; Seevers v. *361Delashmutt, 11 Id., 174. And see Welton v. Tizzard, 15 Id., 495, and cases there cited; also Porter v. Green, 4 Id., 571; Loomis v. Hudson, 18 Id., 416.
2 pbedelivery cit But it is insisted that there is no evidence that the mortgage was delivered, and hence no equity in favor of plaintiff bad intervened, before White commenced his proceeding. The weight of the testimony, we think, tends to show that it was actually delivered before the 5th of August. There is certainly nothing to warrant the presumption that it was not delivered before the 7th. A delivery was of course essential to the completion of the contract of lien. That is to say, until delivered, the instrument itself, as between the parties, would not be effectual as a lien. And if not between the parties, it certainly would not be as to third persons. We speak now of the effect of the instrument itself, and not of a case where a party should seek to have specifically enforced a contract for a mortgage against the party or a third person having notice thereof.
In this connection we must not lose sight of the fact that though White sold the land to Bradshaw long before the mortgage was made, there was no notice of any lien in his favor before the 5th of August, i'f before the 7th, and whether the one or other, is not in our opinion material ; for assuming it to be the 5th, the mortgage should still have priority. It may well admit of doubt whether plaintiff would not be entitled to this priority by advancing the money, as was done, indisputably, long before notice of this lien. If not, then assuming that the evidence fails to show when the mortgage was actually delivered, what is the presumption as to the time of delivery ? We answer, the time of its execution. It is not a question as against a third person, whether the date of a deed is to be accepted as presumptive evidence of the time of its execution; nor is there any question as to whether there was in fact a *362delivery; and the cases of Day v. Griffith, 15 Iowa, 104, Foley v. Howard, 8 Id., 56; Meldrum v. Clark, Morris, 130, cited by counsel, are applicable to sucb inquiries rather than the one now before us. For in the first case, the point was, whether the delivery' to the recorder by the grantor was a delivery to the grantee so as to cut off intervening rights of an attachment creditor. The second, without referring to its facts, is even more unlike this, while the third discusses the presumption of execution from the date of an instrument. In this case, there- was a delivery. The mortgage was accepted by the-mortgagee, placed upon record and the plaintiff -now. claims the full benefit of all its provisions. True, the mortgage was in the mortgagor’s possession after its date (June 2), but there is no evidence that it so remained after the acknowledgment. The acknowledgment was certified by an officer acting under oath,- and the date- thereof must .be taken as the true time. All opportunities for fraud by. the parties in ante-dating the certificate, to the prejudice of Walker, are thus completely removed. ■ Accepting, therefore, the date of the acknowledgment as that of the execution of the instrument, the presumption is that it was then delivered. Until the contrary is proved, this presumption must continue, and the burden of proof is on the, party (appellant) alleging a delivery on another or subsequent day. Upon this subject see St. John v. American Insurance Company, 2 Duer, 419; Seymour v. Van Slyck, 8 Wend., 403; McConnell v. Brown, Lit. Select Cas.,. 459; Elsey v. Metcalf, 1 Denio, 323; Cutts v. York Manufacturing Company, 6 Shep., 190; 2 Greenl. Ev., § 297; Wykoff v. Remsen, 11 Paige, 564; Savery v. Browning, 18 Iowa, 246.
Affirmed.